NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          NOV 26 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

CURLIN PENNICK, III,                             No. 11-35882

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05175-RBL

  v.
                                                 MEMORANDUM *
DAWN THOMPSON, in her individual
capacities,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Curlin Pennick, III, a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendant violated his Fourteenth Amendment due process rights by incorrectly


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
depositing education funds in his spendable account and for failing to adequately

correct this mistake. We review de novo a district court’s dismissal for failure to

state a claim under Fed. R. Civ. P. 12(b)(6), Romano v. Bible, 169 F.3d 1182, 1185

(9th Cir. 1999), and we affirm.

      The district court properly dismissed Pennick’s action because adequate

post-deprivation remedies existed to address any alleged deprivation of property.

See Wright v. Riveland, 219 F.3d 905, 918 (9th Cir. 2000) (established prison

grievance procedures and Washington state tort law actions are adequate post-

deprivation remedies for random and unauthorized deprivations); Brewster v. Bd.

of Educ. of Lynwood Unified Sch. Dist., 149 F.3d 971, 982 (9th Cir. 1998) (due

process claims require a showing of “denial of adequate procedural protections”).

      AFFIRMED.




                                          2                                    11-35882